Case 8:19-cv-00302-AG-KES Document 40 Filed 10/16/19 Page 1 of 1 Page ID #:480



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

  Case No. 8:19-cv-00302-AG-KESx                                        Date: October 16, 2019

 Title: PRITISH VORA v. EQUIFAX INFORMATION SERVICES, LLC, et al.


 PRESENT:

             THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                 Jazmin Dorado                                   Not Present
                Courtroom Clerk                                  Court Reporter

        ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
              PLAINTIFF:                                     DEFENDANT:
             None Present                                     None Present



   PROCEEDINGS (IN CHAMBERS):                         ORDER Setting Telephonic Discovery
                                                     Conference re Plaintiff’s Notice (Dkt. 39)



        The Court hereby sets a telephonic discovery conference for Friday, October 25, 2019, at
 9:30 a.m. To join the telephonic conference, the parties shall call 877-848-7030 and enter
 access code 7771217.



                                                                      Initials of Deputy Clerk JD
